Citation Nr: 0332691	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  97-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
symptoms, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a dermatologic 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to  
September 1977, and again from September 1990 to May 1991.  
The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 12, 
1990, to April 28, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for multiple 
joint symptoms, a heart disorder, a dermatologic disorder, 
and for bleeding gums will be addressed in the remand section 
of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained.

2.  The veteran experiences fatigue as a result of his 
service-connected dysthymic disorder with anxiety.


CONCLUSION OF LAW

Fatigue was incurred as a result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
November 2002, and was requested to submit any additional 
evidence "preferably within 30 days."  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of the parties in obtaining evidence.  The Board also finds 
that the preference stated for submitting evidence within 
thirty days did not set a deadline after which evidence would 
not be accepted.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from November 2002 in which to 
respond before VA could proceed under the new judicial 
precedent.  Because this time limit expired in November 2003, 
the Board finds that the appropriate notice time limits have 
passed and this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a number 
of physical examinations, and most recently requesting that a 
medical opinion be rendered as to the etiology of the 
veteran's fatigue.  It appears that all known and available 
medical records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim on appeal.  The veteran and his wife testified before 
an RO hearing officer in September 1998 and the veteran has 
actively participated in the development of this claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additionally, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability:  (i) 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of ten percent or more 
not later than December 31, 2006.  In this regard, service 
connection will not only be granted to a qualifying veteran 
with a disability resulting from an undiagnosed illness, but 
also any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  "Qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or 
combination the following):  (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically 


unexplained chronic multisymptom illnesses; or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  See38 C.F.R. § 3.317.  

The Board points out that the veteran has pursued his claim 
of entitlement to service connection for fatigue primarily on 
the basis of the disability being a result of an undiagnosed 
illness which began during his period of active service in 
the Persian Gulf.  He has not, however, foreclosed his option 
of having the disability directly or secondarily service-
connected.  As such, it is important to point out at this 
juncture that the veteran has been granted direct service 
connection for a dysthymic disorder with anxiety.  

The veteran's service discharge examination dated in May 1991 
contains no complaints of fatigue and the veteran was not 
treated for fatigue during his active service.  Post-service 
medical evidence reflects the veteran's continued complaints 
of lethargy and anhedonia; however, he has never had any 
treatment specifically for fatigue.  He has continued to 
relate his lack of energy to his period of service, asserting 
that he was exposed to something in the Persian Gulf, but his 
complaints have not been medically linked to his period of 
service.   

The veteran's parents and wife all reported in the spring of 
1997 that the veteran returned from his tour in the Persian 
Gulf angry and depressed with no interest in any of the 
activities that previously gave him pleasure.  The veteran 
also described this change to a VA physician in August 1997 
and Axis I diagnoses of dysthymic disorder and anxiety 
disorder were rendered.  The examiner opined at that time 
that the veteran's psychiatric symptoms appeared to have 
caused some social impairment as evidenced by his ongoing 
anhedonia.

The veteran and his wife testified before an RO hearing 
officer in September 1998.  The veteran stated that he 
participated in treatment for his psychiatric disability and 
that he believed his fatigue might be related to that 
disability.  


In February 2003, the veteran underwent a neuropsychiatric VA 
examination and complained of low energy.  The examiner noted 
that his overall impression was that the veteran's fatigue 
was a result of his untreated dysthymia.  The following day a 
VA psychiatrist reviewed the veteran's claims folder and the 
testing performed by the neuropsychiatrist before examining 
the veteran.  Following a complete examination, the VA 
psychiatrist opined that the veteran had depression causing 
mild fatigue.

Given the evidence as outlined above, the Board finds that 
the medical evidence is overwhelmingly in favor of granting 
service connection for fatigue as secondary to the veteran's 
service-connected dysthymic disorder with anxiety.  Although 
the veteran has primary pursued a claim of entitlement based 
on an association with an undiagnosed illness, the medical 
opinions of record clearly show that the veteran's complaints 
of lethargy, anhedonia and fatigue are a proximate result of 
his psychiatric disorder.  Consequently, service connection 
for fatigue is granted.


ORDER

Service connection for fatigue is granted as secondary to 
service-connected dysthymic disorder with anxiety.


REMAND

The evidence of record shows that the veteran's claims of 
entitlement to service connection for multiple joint 
symptoms, a heart disorder, a dermatologic disorder, and 
bleeding gums, to include as results of an undiagnosed 
illness, have continued to be denied because there is no 
medical evidence linking current disabilities to the 
veteran's period of service in the Persian Gulf.  The 
veteran's service medical records are silent regarding 
treatment for any and all alleged disabilities except a heart 
disorder.  Post-service treatment records reflect complaints 
of aching joints, a history of heart palpitations, skin 
rashes and intermittent skin eruptions.  Treatment records do 
not contain opinions at to the etiology of the veteran's 
complaints.

The veteran has undergone a number of VA examinations over 
the course of pursuing his claims since he filed his initial 
application for VA benefits in May 1993.  Various disorders 
have been diagnosed, but the examining medical professionals 
have not rendered opinions as to the possibility of any of 
the veteran's complaints being results of his service in the 
Persian Gulf.  As such, the Board believes that VA would not 
be meeting its duty to assist the veteran with respect to the 
claims remaining on appeal by deciding these claims at this 
time.

Therefore, following a review of the record evidence, the 
Board finds that a remand is required in this matter in order 
for the veteran to undergo additional VA examinations to 
determine (1) if any of his complaints of joint pain are 
related to his service in the Persian Gulf as opposed to his 
previous injuries, (2) if the heart symptoms treated during 
active service were precursors to the disorder that he 
reported taking medication for at his February 2003 VA 
examination, (3) whether his dermatologic problems are just 
as likely as not to be results of his service in the Persian 
Gulf, and (4) whether his complaints of bleeding gums may be 
attributed to anything other than poor dental hygiene.  
Additionally, because the veteran reported at a February 2003 
VA examination that he was taking a prescribed medication for 
an irregular heartbeat, updated treatment records must be 
obtained.

The Board finds it important to take this opportunity to 
point out that remands are necessary in order to assist 
veterans in substantiating claims that have not been fully 
developed and cannot be granted on the existing record.  The 
RO in this case went to great lengths to state its opinion 
that the Board sought irrelevant records in its October 2000 
remand.  The Board finds that expression of opinion quite 
unfortunate, especially in light of the fact that the veteran 
and his wife specifically requested in their testimony before 
the RO hearing officer in September 1998 that the records 
sought be found by VA.  In such a case, the Board finds that 
VA has a duty to assist a veteran.  The Board can only hope 
that this request for development not be subjected to such a 
critical view by the RO and that all efforts to assist this 
veteran in substantiating his claims be made.


Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.	The RO should contact the veteran and 
determine by whom he is being treated 
for an irregular heartbeat.  The RO 
should then obtain any and all 
treatment records for the veteran's 
alleged current heart condition and 
associate those records with the 
claims folder.

3.	The RO should again attempt to obtain 
the veteran's dental treatment records 
and associate any records obtained 
with the claims folder.

4.	The RO should determine if the veteran 
has any current treatment for joint 
pains and/or skin rashes.  If any 
treatment has been received since the 
most recent treatment records obtained 
by VA, the treatment records should be 
updated and associated with the 
veteran's claims folder.

5.	Following receipt of all obtainable 
records, the RO should schedule the 
veteran for appropriate VA 
examinations to determine (1) if any 
of his complaints of joint pain are 
related to his service in the Persian 
Gulf as opposed to previous injuries, 
(2) if the heart symptoms treated 
during active service were precursors 
to any currently diagnosed heart 
disorder, (3) whether any currently 
diagnosed dermatologic problems are 
just as likely as not to be results of 
his service in the Persian Gulf, and 
(4) whether his complaints of bleeding 
gums may be attributed to anything 
other than poor dental hygiene.  The 
examiners should be specifically 
requested to state in no uncertain 
terms whether it is at least as likely 
as not that any currently diagnosed 
disability had its origin as a result 
of the veteran's service in the 
Persian Gulf.  The examiners should 
comment on his/her review of the 
veteran's claims folder, including 
medical treatment records and previous 
VA examination reports, and support 
all opinions rendered with complete 
rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



